Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (McCann, J.), rendered March 13, 2007, convicting him of burglary in the second degree under indictment No. 545/06, upon his plea of guilty, and imposing sentence, and (2) a purported judgment of the same court rendered under indictment No. 822/ 06.
Ordered that the appeal from the purported judgment rendered under indictment No. 822/06 is dismissed, as that indictment was consolidated with indictment No. 545/06 and no judgment was rendered separately under Indictment No. 822/ 06; and it is further,
Ordered that the judgment rendered under indictment No. 545/06 is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Rivera, J.P., Lifson, Miller, Carni and Eng, JJ., concur.